Citation Nr: 0705639	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-37 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
lumbosacral spine disorder.

2.  Entitlement to service connection for a lumbosacral spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L. N.




ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.

The appellant testified at the Board before the undersigned 
Veterans Law Judge in September 2006; a copy of the hearing 
transcript is associated with the record.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The appellant's claim for service connection for a 
lumbosacral spine disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the AMC, 
in Washington, DC.  VA will notify the appellant if further 
action is required on her part.


FINDINGS OF FACT

1.  In a September 1997 decision, the Board denied the 
appellant's claim for entitlement to service connection for a 
lumbosacral spine disorder.  Subsequently, in an August 2000 
rating decision, the RO determined that no new and material 
evidence had been submitted to reopen the veteran's 
previously denied claim; the appellant was informed of this 
decision in September 2000, but did not file a notice of 
disagreement (NOD) within one year of notification.

2.  Evidence added to the record since the August 2000 rating 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the appellant's claim for 
service connection for a lumbosacral spine disorder.


CONCLUSIONS OF LAW

1.  The August 2000 rating decision that no new and material 
evidence had been received to reopen the veteran's previously 
denied claim, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence has been received since the 
August 2000 rating decision sufficient to reopen the 
veteran's claim for service connection for a lumbosacral 
spine disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).

In the present case, the Board concludes that it is not 
precluded from adjudicating whether to reopen the appellant's 
service-connection claim without first deciding whether the 
VA's notice and assist requirements have been satisfied with 
respect to the issue of new and material evidence.  This is 
so because the Board is taking action favorable to the 
appellant in reopening her service-connection claim for a 
lumbosacral spine disorder, and the decision at this point 
poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  

New and Material Claim

The first issue before the Board is whether the appellant has 
submitted new and material evidence to reopen her previously 
denied claim of entitlement to service connection for a 
lumbosacral spine disorder.  Whether new and material 
evidence has been presented is a material legal issue that 
the Board is required to address on appeal.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In this regard, the Board denied service connection for a 
lumbosacral spine disorder in September 1997, noting that the 
veteran had not been diagnosed with a chronic back 
disability.  This decision is final; the Chairman of the 
Board has not ordered reconsideration of this decision.  38 
U.S.C.A. § 7103 (West 2002); 38 C.F.R. §§ 20.1100 (2006).  
However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  
38 U.S.C.A. § 5108 (West 2002).  In March 2000, the appellant 
asked to reopen her claim for service connection for a 
lumbosacral spine disorder.  The RO, in an August 2000 rating 
decision, determined that no new and material evidence had 
been submitted to reopen the veteran's previously denied 
claim.  The veteran was informed of this decision in 
September 2000 and did not submit a NOD within one year of 
notification.  Therefore, the August 2000 rating decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.1103.  In March 2002, the veteran again asked 
to reopen her claim for service connection and the RO, in a 
December 2002 rating decision, the subject of this appeal, 
determined that no new and material evidence had been 
submitted to reopen the veteran's previously denied claim.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  Second, once the definition of new and material 
evidence is satisfied and the claim is reopened, the Board 
may then determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  38 
U.S.C.A. §§ 5108, 5103A(f) (West 2002).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative. Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim. Id.

In the September 1997 decision, the Board determined that 
there was no objective, clinical evidence of a chronic back 
disability.  At the time of the August 2000 rating decision, 
the RO found no new and material evidence had been received 
to reopen the previously denied claim.  The evidence secured 
since the September 1997 and August 2000 decisions includes 
private medical treatment records, VA treatment records, lay 
statements, and lay testimony.  

The veteran testified in September 2006 that she has been 
continuously treated for back pain since discharge.  Also, 
she was diagnosed with lymphoma in December 2002.  The 
evidence secured since the August 2000 rating decision 
reflects her testimony.  VA treatment records from the 
Baltimore and Wilmington VA Medical Centers (VAMC) between 
June 1999 and August 2004 contains the veteran's initial 
diagnosis of non-Hodgkins lymphoma and degenerative changes 
in the upper lumbar spine.  Private treatment records from 
Johns Hopkins and Sinai Hospital between April 2000 and April 
2003 documents continuous diagnosis and treatment for the 
veteran's lumbosacral spine disorder, to include lymphoma.  
In addition, a medical review dated March 15, 2004 from a 
VAMC oncologist reflects the possibility that the veteran's 
"lymphoma growth in the bone might have been responsible for 
increasing back pain".  These medical records are clearly 
new, in that they are not redundant of other evidence 
considered in the September 1997 and August 2000 rating 
decisions.  Moreover, the evidence is material to the issue 
under consideration, as the new evidence goes to whether the 
veteran has a current diagnosis of a chronic lumbosacral 
spine disorder and whether it might be due to service.  
Therefore, in light of the new and material evidence, the 
veteran's service-connection claim for a lumbosacral spine 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for a lumbosacral 
spine disorder has been received and the claim is reopened.  
To this extent, the appeal is granted.


REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for a lumbosacral spine 
disorder, the claim is REMANDED for de novo review.

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
was granted on appeal.  

The duty to assist includes providing a VA medical 
examination and opinion when necessary for an adequate 
determination.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  In the present appeal, the veteran's service-
connection claim was originally denied because the medical 
evidence did not reflect a chronic back disability that could 
be linked to service.  At her September 2006 Board hearing, 
the veteran testified that her back disability is related to 
carrying heavy equipment on her back and standing for a 
prolonged period of time while in service.  She first noticed 
lower back pain in 1984 and has been continuously treated for 
the back pain since discharge.  The veteran also testified to 
having been diagnosed with lymphoma since December 2002.  
Service medical records show that the veteran was seen in 
June 1981, August 1984, and August 1987 for complaints of 
lumbar pain with tenderness to palpation.  An examiner's 
impression was mechanical back pain.  At the time of 
separation examination in August 1994, the veteran reported a 
history of recurrent back pain with exercise and prolonged 
sitting.  Clinical evaluation of the back at that time was 
normal.

Post-service medical records show that the veteran sought 
treatment for her back condition since her discharge in 
August 1994.  Further, as discussed above, new and material 
medical evidence show that the veteran was diagnosed with 
non-Hodgkins lymphoma and continues to suffer from and 
receive treatment for her back pain and lymphoma.  In 
particular, a March 2004 medical review letter from a VAMC 
oncologist indicated the possibility that the veteran's 
"lymphoma growth in the bone might have been responsible for 
increasing back pain".  On remand, the veteran should be 
scheduled for an examination and her claims file sent for 
review to ascertain the nature and extent of her lumbosacral 
spine disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The veteran should be scheduled for a 
VA examination, by a VA oncologist, to 
ascertain the nature, extent, and 
etiology of her lumbosacral spine 
disorder, to include lymphoma.  The 
claims file must be made available to, 
and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment, including X-rays and magnetic 
resonance imaging.  The examination 
report should include a detailed account 
of all pathology found to be present.  
After asking the veteran about the 
history of her claimed disorder and 
reviewing the claims file, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
likelihood or greater) that the veteran's 
lumbosacral spine disorder, to include 
lymphoma was incurred during active 
service, within one year of discharge, or 
whether there was continuity of symptoms 
after discharge to support the claim.  If 
the etiology of the diagnosed disorder is 
attributed to multiple factors/events, 
the examiner should specify which 
symptom/diagnosis is related to which 
factors/events.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

3.  After completion of the above, VA 
should readjudicate the appellant's claim 
for service connection for a lumbosacral 
spine disorder.  If the determination 
remains unfavorable to the appellant, she 
and her representative should be provided 
with a supplemental statement of the 
case, and afforded an opportunity to 
respond before the case is returned to 
the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until she receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of her 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


